Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Objections
Claim 18 is objected to because of the following informalities:  typographical error.  In line 1 the phrase “according to any one of claim 1” should be “according to claim 1”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  typographical error.  In line 1 the phrase “two elastic materials comprises” should be “two elastic materials comprise”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation "the two elastic materials" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes Claim 19 to be dependent on Claim 18. 
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”).

Regarding Claim 1, Kang teaches a stretchable touch panel (Abstract flexible touch screen with regions of varying elongation ratios), comprising: 
a substrate (par 0079 Fig 3 film substrate 10) comprising multiple regions comprising first regions and second regions having stretch ratio larger than that of the first regions (par 0081 Fig 3 substrate 10 is divided into a plurality of regions including at least first upper and lower regions [Kang’s “second regions”] and at least second central regions [Kang’s “first region” and “third regions”] having elongation ratios larger than that of the first regions); and 

Park teaches a touch wire comprising first connecting lines (par 0084 Fig 10 active area conductive lines 148) and second connecting lines connected to the first connecting lines (paras 0084,0087 Fig 10 bend/stretch area conductive lines 150 connected to lines 148), wherein the first connecting lines are respectively located at the first regions (paras 0084,0087 Fig 10 lines 148 are located in a first region designed for low bend/stretch), and the second connecting lines are respectively located at the second regions (paras 0084,0087 Fig 10 lines 150 are located in a second region designed for higher bend/stretch).
Kang and Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang with the inclusion of the varying line types per region of Park. The motivation would have been in order to provide that stretching/bending regions may be configured to be less susceptible to increases in line resistance from bending than each nonstretching/nonbending regions (Park par 0007).

Regarding Claim 2, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the first connecting lines each are straight (Kang par 0056 Fig 1 detecting line 150 are shown as straight).

Regarding Claim 3, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the second connecting lines each are curved or folded (Park par 0087 Fig 13 curved meandering shaped second lines 150).
Kang and Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang with the inclusion of the varying line types per region of Park. The motivation would have been in order to provide that stretching/bending regions may be configured to be less susceptible to increases in line resistance from bending than each nonstretching/nonbending regions (Park par 0007).

Regarding Claim 4, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the second connecting lines each are sine-shaped, a horseshoe-shaped or wave-shaped (Park par 0087 Fig 13 meandering square-wave shaped second lines 150).
Kang and Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang with the inclusion of the varying line types per region of Park. The motivation would have been in order to provide that stretching/bending regions may be configured to be less susceptible to increases in line resistance from bending than each nonstretching/nonbending regions (Park par 0007).

Regarding Claim 5, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the second connecting lines each are made of a stretch-proof conductive material (Park par 0088 segment 150 may be formed from a more flexible conductive material than the materials used in segments 148 and 152.  For example, segments 148 and 152 may be formed from aluminum (with or without thin upper and lower layers of molybdenum) and segments 150 may be fully or partly formed from copper, which is softer and more resistant to cracking when bent than aluminum).
Kang and Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang with the inclusion of the varying line types per region of Park. The motivation would have been in order to provide that stretching/bending regions may be configured to be less susceptible to increases in line resistance from bending than each nonstretching/nonbending regions (Park par 0007).

Regarding Claim 6, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the second connecting lines are formed in the second regions by screen printing (Park par 0097 conductive layer of the second line is screen printed), transferring, spraying or sputtering.
Kang and Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang with the inclusion of the varying line types per region of Park. The motivation would have been in order to provide that stretching/bending regions may be configured to be less susceptible to increases in line resistance from bending than each nonstretching/nonbending regions (Park par 0007).

Regarding Claim 7, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the first regions and the second regions are arranged alternately in at least one direction (Fig 3 Kang’s second and first regions are arranged alternately in the length direction).

Regarding Claim 8, Kang as modified teaches the stretchable touch panel according to claim 1, wherein the first regions and the second regions are arranged alternately in a length direction of the substrate (Fig 3 Kang’s second and first regions are arranged alternately in the length direction).

Regarding Claim 18, Kang as modified teaches the stretchable touch panel according to .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”) and further in view of Namkung et al. (U.S. Patent Application 20190018257 A1, hereinafter “Namkung”).  

Regarding Claim 9, Kang as modified teaches the stretchable touch panel according to claim 8. However, Kang as modified appears not to expressly teach wherein the first regions and the second regions each are strip-shaped in a width direction of the substrate, and the second connecting lines each are connected between the first connecting lines located at two adjacent first regions, and the second connecting lines each are located at an end of a corresponding second region in the width direction of the substrate.
Namkung teaches wherein the first regions (Fig 7 par 0028,0074 first rigid regions AA2) and the second regions (Fig 7 par 0028,0074 second bend/stretch regions AA1) each are strip-shaped in a width direction of the substrate (Fig 7 par 0074), and the second connecting lines (Fig 7 lines 34 in regions AA1) each are connected between the first connecting lines located at two adjacent first regions (Fig 7 connecting lines, in regions AA2, to lines 34 in regions AA1), and the second connecting lines each are located at an end of a corresponding second region in the width direction of the substrate (Fig 7 at least some connecting lines 34 are located at ends of a corresponding second region AA1 in the width direction).
Kang Park and Namkung are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the alternating rigidity regions of Namkung. The motivation would have been in order to provide that the flexible touch screen panel may bend or fold or stretch the corresponding two directions (Namkung par 0074).

Regarding Claim 10, Kang as modified teaches the stretchable touch panel according to claim 9, further comprising a touch functional layer disposed on one side of the first regions, wherein the touch functional layer is patterned to form multiple touch electrodes (Namkung par 0066 Figs 4,7 multiple touch electrodes 32 are patterned in the first regions AA2), and the multiple touch electrodes are electrically connected to the first connecting lines, respectively (Namkung par 0067 Fig 7 multiple touch electrodes 32 are electrically connected to the first connecting lines 34).
Kang Park and Namkung are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the alternating rigidity regions of Namkung. The motivation would have been in order to provide that the flexible touch screen panel may bend or fold or stretch the corresponding two directions (Namkung par 0074).

Regarding Claim 11, Kang as modified teaches the stretchable touch panel according to claim 10, wherein each touch electrode is a strip (Park par 0077 Fig 9 strip electrodes).
Kang Namkung Park are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Namkung with the inclusion of the electrode shape of Park. The motivation would have been in order to provide clearly defined rectilinear regions.

Regarding Claim 12, Kang as modified teaches the stretchable touch panel according to claim 7. However, Kang as modified appears not to expressly teach wherein the first regions and the second regions are arranged alternately in both the length direction and the width direction of the substrate.
Namkung teaches wherein the first regions (Fig 8 par 0028,0029 first rigid regions AA2) and the second regions (Fig 8 par 0028,0029 second bend/stretch regions AA1) are arranged alternately in both the length direction and the width direction of the substrate (par 0074 Fig 8 regions AA2 and AA1 may be arranged alternately in both the length direction and the width direction).
Kang Park and Namkung are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the alternating rigidity regions of Namkung. The motivation would have been in order to provide that the flexible touch screen panel may bend or fold or stretch the corresponding two directions (Namkung par 0074).

Regarding Claim 13, Kang as modified teaches the stretchable touch panel according to claim 12, wherein each first region is surrounded by a plurality of the second regions to form an island (Namkung par 0074 suggests any arrangement of plural first and second regions; arranging first and second regions such that first regions are surrounded islands would have been an obvious option; see e.g. similar device arrangement of Ahn 20200201393 A1 Fig 2A par 0140).
Kang Park and Namkung are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the alternating rigidity regions of Namkung. The motivation would have been in order to provide that the flexible touch screen panel may bend or fold or stretch the corresponding two directions (Namkung par 0074).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”) and further in view of Choi (U.S. Patent Application 20180188851 A1).

Regarding Claim 14, Kang as modified teaches the stretchable touch panel according to claim 1. However, Kang as modified appears not to expressly teach further comprising touch functional layers respectively disposed on two opposite sides of the substrate, wherein the touch functional layers are patterned to form multiple touch sensing electrodes and multiple touch driving electrodes on the two opposite sides of the substrate respectively, 
each touch sensing electrode and a corresponding touch driving electrode are disposed on two opposite sides of a corresponding first region to form touch electrodes correspondingly, and the touch electrodes are electrically connected to the first connecting lines.
Choi teaches a stretchable touch panel further comprising touch functional layers respectively disposed on two opposite sides of the substrate (Fig 9 par 0102 first and second electrodes 310 and 320 formed on opposite surfaces of the substrate 300), wherein the touch functional layers are patterned to form multiple touch sensing electrodes and multiple touch driving electrodes on the two opposite sides of the substrate respectively (par 0106 Rx and Tx [electrodes 310 and 320] which transfer different signals in separate formation areas of a single substrate 300), 
each touch sensing electrode and a corresponding touch driving electrode are disposed on two opposite sides (Fig 9 par 0102 first and second electrodes 310 and 320 formed on opposite surfaces of the substrate 300) of a corresponding first region to form touch electrodes correspondingly (Figs 9 electrodes 310 and 320 are disposed on two opposite sides of a corresponding first region, the first region comprising regions away from a very central region, described and thus construed as having separate elongation ratio, par 0066), and 
the touch electrodes are electrically connected to the first connecting lines (at least par 0086 Fig 6 touch electrodes 231 are electrically connected to the first connecting line 230).
Kang Park and Choi are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the electrode arrangement of Choi. The motivation would have been in order to provide efficient patterning of the electrodes including nanowires and operating in a mutual capacitance manner with almost no or low signal interference (Choi par 0106).

Regarding Claim 15, Kang as modified teaches the stretchable touch panel according to claim 14, further comprising multiple pins arranged at intervals in the first regions (Choi teaches pins/pads 240 at intervals in first regions, the first regions comprising regions away from a very central region, described and thus construed as having separate elongation ratio, par 0066), respectively, wherein the multiple pins are in one-to-one correspondences with the touch electrodes through the touch wire (Choi teaches pins/pads 240 at one-to-one correspondence to touch electrodes comprising strings of electrodes 231/233 through wires 230), and the stretchable touch panel is bonded to an external functional element through the pins (Choi Fig 6 par 0088 panel 200 is bonded to external display element through pads 240).
Kang Park and Choi are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the pin/wire arrangement of Choi. The motivation would have been in order to provide a efficiently patterning the electrodes including nanowires and operating in a mutual capacitance manner with almost no or low signal interference (Choi par 0106).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”) and further in view of Wang et al. (China Patent Application CN108613757A hereinafter “Wang”).

Regarding Claim 16, Kang as modified teaches the stretchable touch panel according to claim 1. However, Kang as modified appears not to expressly teach further comprising a protective layer overlying the substrate to protect the touch wire.
Wang teaches a stretchable touch panel further comprising a protective layer overlying the substrate to protect the touch wire (at least Fig 1 par 0018 upper flexible protective layer 5).
Kang Park and Wang are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the protective layer of Wang. The motivation would have been in order to provide functioning to planarize the surface and protect the electrodes.

Regarding Claim 17, Kang as modified teaches the stretchable touch panel according to claim 16, wherein the protective layer is made of an elastic material (Wang Fig 1 par 0018 upper flexible protective layer 5, made from flexible/elastic materials (polyethylene terephthalate (PET), polyethylene dicarboxylate (PI), polydimethylsiloxane (PDMS), polyurethane ( PU), etc.), par 0012).
Kang Park and Wang are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the elastic protective layer of Wang. The motivation would have been in order to provide function to planarize the surface and protect the electrodes with a stretchable material layer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”) and further in view of Son et al. (U.S. Patent Application 20190006061 A1 hereinafter “Son”).

Regarding Claim 19, Kang as modified teaches the stretchable touch panel according to claim 
Son teaches wherein the two elastic materials comprises polydimethylsiloxane and liquid silicone rubber (par 0028 the stretchable substrate may be made of mixture of polydimethylsiloxane and silicone rubber).
Kang Park and Son are analogous art as they each pertain to stretchable electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park with the inclusion of the elastic substrate materials of Son. The motivation would have been in order to provide a stretchable/deformable touch substrate (par 0003).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application 20140145977 A1, hereinafter “Kang”) in view of Park et al. (U.S. Patent Application 20140055702 A1, hereinafter “Park”) and further in view of Son et al. (U.S. Patent Application 20190006061 A1 hereinafter “Son”) and Takagi et al. (U.S. Patent Application 20160325278 A1, hereinafter “Takagi”).

Regarding Claim 20, Kang as modified teaches the stretchable touch panel according to claim 19. However, Kang as modified appears not to expressly teach wherein the two elastic materials comprise in parts by weight: 
1 part of polydimethylsiloxane; and 
0.1-1.5 parts of liquid silicone rubber.
Takagi teaches wherein the two elastic materials comprise in parts by weight: 
1 part of polydimethylsiloxane; and 0.1-1.5 parts of liquid silicone rubber (par 0248 50 parts by weight silicone rubber, 50 parts by weight of polydimethylsiloxane).
Kang Park and Son are analogous art as they each pertain to electronic device substrates. It would have been obvious to a person of ordinary skill in the art to modify the stretchable touch panel of Kang/Park/Son with the inclusion of the elastic substrate materials composition of Takagi. The motivation would have been in order to provide a stable transparent rubber substrate (Takagi par 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Kang as modified can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624